DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per the remarks of 11/29/2021, claim 1 is amended, with claims 1, 9 and 17 are independent. Examiner indicated a potential allowable subject matter based on the last search of the office action to claims 6, 13 and 19 including the remaining depend claims upon these claims. No claim has been amended, in such a way to help advance prosecution. Examiner indicated to the title being undescriptive, which is not clearly indicative of the invention in the last office action. Considering applicant’s amendments to the title, the objection to the specification has been withdrawn. Claims 1-20 are pending.
Information Disclosure Statment
The Information Disclosure Statement dated 03/01/2022 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-5, 9-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 202004484) in view of Holindrake (US 2012/0203383). 
With respect to claims 1, 9 and 17, Gong discloses a charging apparatus, comprising: a boost circuit configured to boost an output voltage of a power supply device for charging a battery of a device to-be-charged (See Para. # 0002, 0004, 0047 and reproduced drawing below, Fig. 1, 22: second voltage regulator); and a control circuit (Fig. 1, 23 Differential control circuit) configured to instruct the power supply device to adjust at least one of the output voltage of the power supply device and an output current of the power supply device such that at least one of an output voltage of the boost circuit and an output current of the boost circuit matches charging requirements of the battery (Para. # 0048: the voltage difference control circuit 23 receives the output voltage Vout and the battery voltage Vbat, and outputs a voltage difference control signal to the first voltage regulation circuit 21 to control the output voltage Vout, and generate the output voltage Vout and the battery voltage Vbat as shown in FIG. 4 and the minimum output The relationship between the voltage Vmin). 

    PNG
    media_image1.png
    300
    335
    media_image1.png
    Greyscale

GONG, however, does not expressly disclose a communication control circuit configured to communicate with the power supply device.
(see Fig. 1, communication module 10 and controller or computer 12 communicates with the power system 18to control the output voltage). 
GONG and Holindrake are analogous art because they are from the same field of endeavor namely power management circuit and apparatus for controlling power for irrigation. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a communication circuit to the power management circuit of GONG in view of the teachings of Holindrake to communicate (Fig. 1, 10) and control voltage signals from the voltage regulator to the output load through the boost (Fig. 1, 6) circuit in order to amplify or increase the output voltage as required by the receiving load for effective power performance, including powering or use for charging purpose.
With respect to claims 2 and 10, the combined references of Gong and Holindrake discloses the charging apparatus as described above, wherein Holindrake further discloses the communication control circuit is configured to: instruct, according to state information of the battery, the power supply device to adjust the at least one of the output voltage of the power supply device and the output current of the power supply device, wherein the state information of the battery comprises at least one of: a charging voltage, a charging current, a present electric quantity, a present voltage, and a present temperature (Para. # 0098, besides current, voltage and charge, temperature control is regulated). 
With respect to claim 3, the combined references of Gong and Holindrake discloses the charging apparatus as described above, wherein Gong further discloses, wherein: the boost circuit has an input end electrically coupled with an output end of the power supply device and has an output end electrically coupled with the battery; the charging requirements of the battery comprises at least one of requirements on charging current and requirements on charging voltage of the battery in a constant-current charging stage (see Para. # 0048). 
With respect to claims 4, 11 and 18, the combined references of Gong and Holindrake discloses the charging apparatus as described above, wherein Gong further discloses wherein the communication control circuit is configured to: determine a target charging current according to the state information of the battery; and instruct, according to the target charging current, the power supply device to adjust the at least one of the output voltage of the power supply device and the output current of the power supply device (Para. # 0004, 0047: adjust voltage and current or power output). 
With respect to claims 5 and 12, the combined references of Gong and Holindrake discloses the charging apparatus as described above, wherein Gong further discloses wherein the communication control circuit is configured to: send adjustment information to the power supply device according to a difference between the target charging current and the output current of the power supply device, to instruct the power supply device to increase or decrease the at least one of the output voltage of the power supply device and the output current of the power supply device (Para. # 0004: the switching regulator circuit 11 receives a feedback signal related to the output voltage Vout to convert the input voltage Vin to the output voltage Vout and supplies it to the load circuit 12, and the output voltage Vout charges the battery 14 through the linear regulator circuit 13).

Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. Claims 7- 8, 14-16 and 20 are depend on the above objected claims of 6, 13 and 19 respectively.
The following is a statement of reasons for the indication of allowable subject matter:  management circuit configured to increase or decrease the output voltage of the boost circuit, wherein a voltage difference between an input voltage of the charging management circuit and an output voltage of the charging management circuit is smaller than a voltage difference between the input voltage of the boost circuit and the output voltage of the charging management circuit. 

Response to Arguments

Applicant's arguments filed in the remarks of 11/29/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant argued that “… Gong disclose a control circuit, but does not disclose a communication control circuit…”




Applicant further argues that “… claim 1 requires the output voltage of the power supply to be adjusted, not the output voltage of the first voltage regulation …”

As described in Gong, figure 1 description, the input voltage and the output voltage of power supply unit or power management unit 20 is regulated by the voltage regulator 21/22, and therefore the output voltage is the output voltage of the power unit 20. The second reference also depicted that the controller 12 (communication controller-10/12) are connected to power 18 and output module through the boost circuit controlling or regulating, if needed to adjust the output voltage as required by the system; in this case the irrigation device. Therefore, applicant’s argument is not found persuasive. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set 
						Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/YALKEW FANTU/Primary Examiner, Art Unit 2859